Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “providing at least one virtualizing gateway in a computing cloud, the at least one virtualizing gateway using a single Internet Protocol (IP) address for ingress and egress to all virtualizing gateways in a virtualizing gateway cluster… the at least one virtualizing gateway in communication with other virtualizing gateways in the virtualizing gateway cluster in a fabric…wherein the virtualizing gateway cluster is presented as a single network element for other network elements connecting with the at least one virtualizing gateway; and distributing workloads for a set of virtualizing gateways wherein when a given node or VM for a virtualizing gateway cluster is overloaded, new nodes or VMs may be spun up to handle the workloads at the overloaded node or VM, and the workloads may be distributed to the new nodes, thereby providing reduced latency access from the at least one RAN towards the set of virtualizing gateways”, as substantially described in independent claim(s) 1, 9 and 15.  These limitations, in combination with the remaining limitations of claim(s) 1, 9 and 15 is/are not taught nor suggested by the prior art of record.
Cao et al (US 2017/0272330) teaches, see fig.3, single virtualizing gateway(VRNC GW) 301 providing services for at least one radio access network (RAN)  302-304with respect to at least one core network, see also fig.4-6, see para.0074, Parallel Wireless HNG may hide the CWS IP addressing/ports towards the 3G core and vice versa, see para.0075, Each set of CWS that is represented as one virtualized HNB (aka operator-network) will be configured with its own ingress user-plane IP address and egress user-plane IP address. User plane IP address can be same as control plane IP address because user plane is over UDP while control plane uses SCTP. However, typically it needs to be ensured that this same IP is not used elsewhere in the system (e.g. SON/Configmg link etc) where it can now or in future cause conflicts due to UDP port range clash. Note that ingress and egress user-plane IP addresses need to be different. In Phase-1, Parallel Wireless HNG will allow configuration of only one user plane IP address at ingress 
Ye et al (US 2018/0124592) teaches, see fig.1, fig.2, see para.0040, the gateway controllers may be further configured for being addressable utilizing a single virtual Internet Protocol (IP) address. In one embodiment, such addressing may be carried out by the MME. By this design, the MME may conveniently address all (or nearly all) of the foregoing messages to a single destination. Based on load information associated with the gateway controllers, the messages are .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474